

115 HR 1079 IH: Campus Gun Policy Transparency Act
U.S. House of Representatives
2017-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1079IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2017Mr. Ellison (for himself, Mr. Serrano, Mr. Grijalva, and Ms. Judy Chu of California) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Higher Education Act of 1965 to require institutions of higher education to disclose
			 their concealed carry or open carry policies with respect to firearms, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Campus Gun Policy Transparency Act. 2.Clery ActSection 485(f)(1) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)(1)) is amended—
 (1)in subparagraph (F)— (A)in clause (ii), by striking and at the end;
 (B)in clause (iii), by striking the period at the end and inserting ; and; and (C)by adding at the end the following:
					
 (iv)of the crimes described in subclauses (I) through (IX) of clause (i), in which a firearm (as defined in section 921(a)(3) of title 18, United States Code) was present at the scene of the crime.; and
 (2)by adding at the end the following:  (K)A statement of current concealed carry or open carry policies with respect to firearms (as defined in section 921(a)(3) of title 18, United States Code)..
 3.Program participation agreementsSection 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)) is amended by adding at the end the following:
			
 (30)The institution will disclose its concealed carry or open carry policies with respect to firearms (as defined in section 921(a)(3) of title 18, United States Code)—
 (A)in a prominent place on its website; and (B)on any promotional materials for attracting or informing prospective students about the institution..
 4.Effective dateThe amendments made by this Act shall take effect with respect to the annual security report under section 485(f)(1) of the Higher Education Act of 1965 (20 U.S.C. 1092(f)(1)) prepared by an institution of higher education 1 calendar year after the date of enactment of this Act, and each subsequent calendar year.
		